DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 22, the limitation of “wherein the first opening is formed by overlapping first notch portions of the first wing and the second wing that are not stitched together so that the first seam runs from the foot-insertion opening along the first side to the first opening, wherein the second opening is formed by overlapping second notch portions of the first wing and the second wing that are not16/312,745Amendment and Response Page 5 of 7stitched together so that the second seam runs from the foot-insertion opening along the second side to the second opening” (emphasis on the underlined) is not explained or disclosed in the original disclosure. Nowhere in the specification does applicant discussed this limitation. In addition, it appears that the limitation is a negative limitation without further explaining the negative limitation. 
2173.05(i)     Negative Limitations
 	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - §  2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
	Thus, it is deemed that this limitation lacks written description and is a new matter issue. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 22, lines 10-15, it appears that applicant is claiming method steps in an apparatus claim which is indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. *> IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);<Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heisler et al. (US 20070271681 A1) in view of Behme (US 20070074677 A1).
 	For claim 13, Heisler et al. teach a hoof cover (fig. 3) for hoofed animals (para. 0046, Heisler stated the cover is used for animal, such as farm animals, zoo animals, thus, the cover is capable of covering a hoof), comprising: an elastically stretchable body (fig. 3, para. 0044,0045,0050 teach elastic material) with a foot-insertion opening (20), a first opening (any one of openings 106) for at least partially exposing the hoof and a second opening (any one of openings 106) for at least partially exposing the hoof, wherein the body is formed from a blank (10) of an elastic sheet (para. 0044,0045,0050 teach elastic material) that is seamed (at ref. 15), wherein the blank comprises a first wing (fig. 3, left side where ref. 14 is pointing at) on a first side and a second wing (fig. 3, right side opposite left side) on a second side, wherein the blank is folded about its vertical axis (12) to place the first and second wings to face each other (fig. 4). 
	However, Heisler et al. are silent about the elastic sheet is seamed with a cloth, and the cloth is placed between the first and second wings and stitched together to seam a first side and a second side of the sheet.  
 	Behme teaches an animal cover comprising an elastic sheet (para. 0037) is seamed with a cloth (any one of the layers as shown in figs. 6,11,12 can be the cloth, and any one of the layers as shown can be the sheet, thus, the two are seamed together with seams 308 as stated in para. 0062), and the cloth is placed between the first and second wings (of the sleeve that are separated by the seams 308) and stitched together to seam a first side and a second side of the sheet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seam the elastic sheet of Heisler et al. with a cloth as taught by Behme, and the cloth is placed between the first and second wings and stitched together to seam a first side and a second side of the sheet as taught by Behme in order to provide extra cushion due to the cloth and to aid in the rotational alignment of the cover (as stated in Behme). 
	For claim 14, Heisler et al. as modified by Behme further teach wherein the blank is a cut-out of an elastic sheet (as taught in Heisler et al.) but is silent about the sheet being composed of latex. In addition to the above, Behme teaches the sheet being made out of latex (para. 0037,0063). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sheet of Heisler et al. as modified by Behme be made out of latex as further taught by Behme, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (latex is stretchable and can increase comfort per para. 0042 of Behme).  In re Leshin, 125 USPQ 416.
	For claim 15, Heisler et al. as modified by Behme further teach wherein the first opening for at least partially exposing the hoof is formed by a notch with a curved cut located at a first end on the vertical axis of the blank (figs. 1,3 of Heisler et al. shows that the body is cut so that the opening 106 where the vertical axis runs through is a notch with a curved cut because the opening is circular).  
	For claim 16, Heisler et al. as modified by Behme further teach wherein the second opening for at least partially exposing the hoof is formed by a notch with a curved cut located at a second end on a vertical axis of the blank (figs. 1,3 of Heisler et al. shows that the body is cut so that the opening 106 where the vertical axis runs through is a notch with a curved cut because the opening is circular).  
	For claim 17, Heisler et al. as modified by Behme is silent about wherein the blank comprises a span in therange of 30 cm to 32 cm, an outer vertical side in the range of 10 cm to 11 cm, and an intermediate vertical length on the vertical axis (104) in the range of 50 mm to 70 mm.range of 30 cm to 32 cm, an outer vertical side in the range of 10 cm to 11 cm, and an intermediate vertical length on the vertical axis in the range of 50 mm to 70 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blank of Heisler et al. as modified by Behme be comprised of a span in therange of 30 cm to 32 cm, an outer vertical side in the range of 10 cm to 11 cm, and an intermediate vertical length on the vertical axis (104) in the range of 50 mm to 70 mm.range of 30 cm to 32 cm, an outer vertical side in the range of 10 cm to 11 cm, and an intermediate vertical length on the vertical axis in the range of 50 mm to 70 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the size of the animal and the coverage area the user wishes the cover to have).  In re Aller, 105 USPQ 233.
	For claim 18, Heisler et al. as modified by Behme is silent about wherein the blank has a thickness in therange of 0.22 mm to 0.30 mm.16/312,745 rAmendment and Response to RestrictionPage 3 of 4ange of 0.22 mm to 0.30 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blank of Heisler et al. as modified by Behme be with a thickness in therange of 0.22 mm to 0.30 mm.16/312,745 rAmendment and Response to RestrictionPage 3 of 4ange of 0.22 mm to 0.30 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the cushioning effect the user wishes the cover to have for comfort of the animal).  In re Aller, 105 USPQ 233.
	For claim 19, the limitation has been explained in the above, thus, please see above. Not explained is another cloth is placed over the first and second wings and stitched together to seam a first side and a second side of sheet. As stated in the above, Behme teaches various layers (figs. 6,9,11,12) that can be considered another cloth because all the layers are seamed together. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have another cloth as further taught by Behme be placed over the first and second wings and stitched together to seam a first side and a second side of sheet of Heisler et al. as modified by Behme in order to provide extra cushion due to the cloth and to aid in the rotational alignment of the cover (as stated in Behme).
	For claim 20, the limitation has been explained in the above claim 17, thus, please see above. 
	For claim 21, the limitation has been explained in the above claim 18, thus, please see above.
Claims 15,16,22 are rejected under 35 U.S.C. 103 as being unpatentable over Heisler et al. (as above) in view of Behme (as above) and Mintz (US 5184613 A).
 	For claim 22, Heisler teaches a hoof cover (fig. 3) for hoofed animals (para. 0046, Heisler stated the cover is used for animal, such as farm animals, zoo animals, thus, the cover is capable of covering a hoof), comprising: an elastically stretchable body (fig. 3, para. 0044,0045,0050 teach elastic material) with a foot-insertion opening (20), a first opening (any one of openings 106) spaced from the foot-insertion opening and sized and configured for at least partially exposing the hoof (the hoof can be partially seen/exposed through the opening) and a second opening (any one of openings 106) spaced from the foot-insertion opening and sized and configured for at least partially exposing the hoof (the hoof can be partially seen/exposed through the opening), wherein the body is formed from a blank (10) of an elastic sheet (para. 0044,0045,0050 teach elastic material) that is seamed (at ref. 15), wherein the blank comprises a first wing (fig. 3, left side where ref. 14 is pointing at) on a first side and a second wing (fig. 3, right side opposite left side) on a second side, wherein the blank is folded about its vertical axis (12) to place the first and second wings to face each other; the first and second wings and stitched together to provide a first seam at a first side and a second seam at a second side of the sheet. 
	However, Heisler et al. are silent about the elastic sheet is seamed with a cloth, hence, the cloth is placed between the first and second wings and stitched together to provide the first seam at the first side and the second seam at the second side of the sheet, wherein the first opening is formed by overlapping first notch portions of the first wing and the second wing that are not stitched together so that the first seam runs from the foot-insertion opening along the first side to the first opening, wherein the second opening is formed by overlapping second notch portions of the first wing and the second wing that are not16/312,745Amendment and Response Page 5 of 7stitched together so that the second seam runs from the foot-insertion opening along the second side to the second opening.
	Behme teaches an animal cover comprising an elastic sheet (para. 0037) is seamed with a cloth (any one of the layers as shown in figs. 6,11,12 can be the cloth, and any one of the layers as shown can be the sheet, thus, the two are seamed together with seams 308 as stated in para. 0062), and the cloth is placed between the first and second wings (of the sleeve that are separated by the seams 308) and stitched together to seam a first side and a second side of the sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seam the elastic sheet of Heisler et al. with a cloth as taught by Behme, and the cloth is placed between the first and second wings and stitched together to seam a first side and a second side of the sheet as taught by Behme in order to provide extra cushion due to the cloth and to aid in the rotational alignment of the cover (as stated in Behme). 
Mintz teaches in the same field of endeavor of animal limb cover, the cover comprising a first opening (either 33 or 34) is formed by overlapping first notch portions (21) of the first wing (either one of the top panel or the bottom panel) and the second wing (either one of the top panel or the bottom panel) that are not stitched together, wherein a second opening (either 33 or 34) is formed by overlapping second notch portions (21) of the first wing either one of the top panel or the bottom panel) and the second wing either one of the top panel or the bottom panel) that are not16/312,745Amendment and Response Page 5 of 7stitched together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include openings created by notch portions as taught by Mintz in the cover of Heisler et al. as modified by Behme in order to provide comfort of movement around the hoof area and to allow a thermal pack to be inserted therein in the event the use wishes to employ one (as taught by Mintz in col.3, lines 35-44). 
	The combination of Heisler et al. as modified by Behme and Mintz would result in wherein the first opening is formed by overlapping first notch portions of the first wing and the second wing that are not stitched together so that the first seam runs from the foot-insertion opening along the first side to the first opening (there is no stitching in the notch portions as taught by Mintz), wherein the second opening is formed by overlapping second notch portions of the first wing and the second wing that are not16/312,745Amendment and Response Page 5 of 7stitched together so that the second seam runs from the foot-insertion opening along the second side to the second opening (there is no stitching in the notch portions as taught by Mintz).
For claim 15, in the event that applicant disagree with the examiner rejection for claim 15 above with Heisler et al. as modified by Behme, Mintz teaches the first opening for at least partially exposing the hoof is formed by the notch with a curved cut located at a first end on the vertical axis of the blank (as explained in claim 22 above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include openings created by notch portions as taught by Mintz in the cover of Heisler et al. as modified by Behme in order to provide comfort of movement around the hoof area and to allow a thermal pack to be inserted therein in the event the use wishes to employ one (as taught by Mintz in col.3, lines 35-44).
For claim 16, in the event that applicant disagree with the examiner rejection for claim 15 above with Heisler et al. as modified by Behme, Mintz teaches the second opening for at least partially exposing the hoof is formed by the notch with a curved cut located at a second end on a vertical axis of the blank (as explained in claim 22 above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include openings created by notch portions as taught by Mintz in the cover of Heisler et al. as modified by Behme in order to provide comfort of movement around the hoof area and to allow a thermal pack to be inserted therein in the event the use wishes to employ one (as taught by Mintz in col.3, lines 35-44).
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
 	Applicant argued that the openings 106 do not correspond to the claimed openings 201, 203 of the present invention where, in the context of the present invention, the openings 201, 203 are configured to expose a portion of the hoof so that that the portion of the hoof is sticking out from the openings 201,203. When the Heisler mesh is folded about the vertical axis 12, no openings as configured in the present invention are provided. Thus, the subject matter of claim 13 and 19 therefore differs from Heisler.

 	The claimed limitation does not state “the portion of the hoof is sticking out from the openings 201,203”, thus, applicant’s argument is irrelevant. All that is claimed is functional recitation of “for at least partially exposing the hoof”, which is not the same as “a portion of the hoof sticking out from the openings”. In addition, exposing does not necessary mean that a portion of the hoof is sticking out. Exposing can mean a portion of the hoof can be seen through the opening, thus, the opening exposes the hoof. Heisler’s opening 106 does expose the hoof because one can see the hoof through the opening. 
Applicant argued that, further, the openings 201, 203 are provided by a notch at individual wings with a curved cut located on the vertical axis 104. Heisler does not teach the cuts and exposure of the hoof as the Heisler sock is configured to cover the whole end of the foot.

The argument of the notch does not overcome claim 13 because the notch is not being claimed. It is assumed that this argument is for claims 15 & 16 and new claims 22. As stated in the above rejection, figs.1,3 of Heisler et al. shows that the body is cut so that the opening 106 where the vertical axis runs through is a notch with a curved cut because the opening is circular. Noting that the claimed limitation is broad and does not indicate that the hoof is sticking out of these openings created by the notches. In addition, because of the new claim 22 with specific claim of the notches, the examiner has relied on Mintz for the notches, thus, please see the above rejection. 
Applicant argued that Behme also fails to disclose, teach or suggest the openings 201, 203 as claimed in the present invention. 

Behme was not relied on for openings, thus, applicant’s argument is irrelevant. Please see the above rejection for what Behme is relied on for.
Applicant argued that Behme requires two or more separate sleeves sections or layers, and no folding of a blank is required. In paragraph 0059, Behme propose that polymeric sections 302, 304 are attached together by heat sealing and in particular, where the sections 302, 304 are cotton fabric, they can be sewn and glued together. By contrast, in the context of the present invention, to attach the elastic sheet, a cloth is provided at it wings and stitched to form a seam.

Applicant’s claimed “comprising”, which is open-ended terminology. Thus, while Behme can have more or less elements, however, Behme teaches what is being claimed. In addition, the examiner did not rely on the two or more separate sleeves for rejecting. Behme was relied on for an elastic sheet (para. 0037) is seamed with a cloth (any one of the layers as shown in figs. 6,11,12 can be the cloth, and any one of the layers as shown can be the sheet, thus, the two are seamed together with seams 308 as stated in para. 0062), and the cloth is placed between the first and second wings (of the sleeve that are separated by the seams 308) and stitched together to seam a first side and a second side of the sheet. Thus, one of ordinary skill in the art would seam the elastic sheet of Heisler et al. with a cloth as taught by Behme, and the cloth is placed between the first and second wings and stitched together to seam a first side and a second side of the sheet as taught by Behme in order to provide extra cushion due to the cloth and to aid in the rotational alignment of the cover (as stated in Behme).
 In response to applicant's argument that applicant’s cloth is for a seam, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Behme’s cloth might be for extra cushion but it also functions to seam the sheets together, thus, making it also a seam. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643